Citation Nr: 0803857	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-43 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
bronchial asthma from October 23, 2003.

2.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma from October 22, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from December 1977 to January 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased rating for the 
veteran's bronchial asthma and continued a rating of 30 
percent.

It is noted that the RO received the veteran's claim for an 
increased rating in October 2003.  By rating decision dated 
in May 2004, it continued the veteran's disability rating to 
30 percent.  The veteran appealed.  In November 2006, the RO 
assigned a 60 percent rating effective from October 23, 2003, 
and a 30 percent rating from October 22, 2005.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  Pulmonary function tests (PFTs) dated in January 2004 
reveal FEV-1 to 64 percent and FEV-1/FVC to 57 percent; PFTs 
dated in April 2004 reveal FEV-1 to 87 percent and FEV-1/FVC 
to 70 percent; and PFTs dated in September 2005 reveal FEV-1 
to 75 percent.

3.  From October 22, 2005 through December 31, 2005, the 
medical evidence shows that the veteran was prescribed 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.

4.  Since January 1, 2006, the medical evidence does not show 
that the veteran was prescribed intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 60 
percent for bronchial asthma from October 22, 2003 through 
October 21, 2005 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, 
Diagnostic Code 6602 (2007).

2.  From October 22, 2005 through December 31, 2005, the 
criteria for an evaluation to 60 percent, and no higher, for 
bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, 
Diagnostic Code 6602 (2007).

3.  Since January 1, 2006, the criteria for an evaluation in 
excess of 30 percent for bronchial asthma have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings. 38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted, 
however, that in Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007), the United States Court of Appeals for 
Veterans Claims (Court) held that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."    

The veteran's bronchial asthma is currently rated under 
Diagnostic Code 6602.  38 C.F.R. § 4.97, Diagnostic Code 
6602.

A 10 percent evaluation is warranted where the veteran has an 
FEV-1 of 71 to 80 percent of predicted value, or; an FEV-
1/FVC of 71 to 80 percent of predicted value, or; 
intermittent inhalation or oral bronchodilator therapy.  

A 30 percent evaluation is warranted where the veteran has an 
FEV-1 of 56 to 70 percent of predicted value, or; an FEV-
1/FVC of 56 to 70 percent of predicted value, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  

A 60 percent evaluation is warranted where the veteran has an 
FEV-1 of 40 to 55 percent of predicted value, or; an FEV-
1/FVC of 40 to 55 percent of predicted value, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent evaluation is assigned when FEV-1 is less than 
40 percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; the veteran has more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Analysis

After carefully reviewing the competent and credible evidence 
in this case, the Board finds that the veteran's symptoms 
more nearly approximate the criteria for a rating of 60 
percent and no more from October 23, 2003 through December 
31, 2005.  The veteran's symptoms do not more nearly 
approximate the criteria for a rating in excess of 30 percent 
since January 1, 2006.  

Indeed, in this case, the Board acknowledges that the 
evidence of record shows that in August 2003, the veteran 
received emergency room treatment for an exacerbation of his 
asthma symptoms.  The veteran was prescribed Albuterol, 
Solumedral, and Solucortef.  After his condition stabilized 
he was discharged to home.  Thereafter VA outpatient 
treatment reports dated from 2003 through 2004 show continued 
treatment and that the veteran was prescribed Prednisone, 
Atrovert, and Albuterol.  

On VA examination in December 2003, it was noted that the 
veteran's asthma was moderately severe and it was controlled 
with medication.  The veteran's one course of Prednisone and 
two emergency room visits were noted.  PFTs showed FEV-1 to 
93 percent of predicted and noted that the FEV1/FVC ratio was 
normal.  The examiner reported that after inhaled 
bronchodilator overall ventilatory function was normal.

PFTs dated in April 2004 also show that FEV-1 was 87 percent 
of predicted and FEV-1/FVC was measured as 70 percent of 
predicted.  It is acknowledged that from May 2004 through 
July 2005, the veteran was prescribed Prednisone regimes, to 
include an "12-day "steroid burst" program in October 
2004.  It is also acknowledged that on VA examination in 
October 2005, the examiner wrote that the veteran had not had 
any exacerbations treated in the emergency room nor 
Prednisone tapers since October 2004, even though the veteran 
described experiencing exacerbations at least several times a 
week.  

Nonetheless, even when resolving all doubt in the veteran's 
favor, the record shows that the criteria for a rating in 
excess of 60 percent from October 23, 2003, through October 
21, 2005 are not met, but from October 22, 2005 through 
December 31, 2005 the criteria for the assignment of a 60 
percent rating are met.  In addition to the treatment 
discussed above, the Board acknowledges that in December 
2005, the veteran was prescribed Prednisone and the veteran 
contends that he also went to a private physician to receive 
additional steroid treatment.  Although the veteran has been 
unable to produce medical records from the doctor and the 
Agency of Original Jurisdiction (AOJ) has been unable to 
obtain these records, the veteran has produced insurance and 
pharmacy records indicating that he visited this doctor in 
December 2005 and obtained Methyl Prednisone from a private 
pharmacy shortly thereafter.  See prescription report dated 
December 26, 2005.  Given the aforementioned, in conjunction 
with the steroid treatment received in July, September and 
October 2005, and when resolving all doubt in the veteran's 
favor, the Board finds that the criteria for the assignment 
of a 60 percent rating from October 22, 2005 through December 
31, 2005 are met.

However, as previously noted, from October 23, 2003 through 
December 31, 2005, the evidence demonstrates that no more 
than a 60 percent disability rating is warranted.  During 
this period, there is no competent or credible evidence 
showing that the veteran's FEV-1 is less than 40 percent of 
predicted value, that his FEV-1/FVC is less than 40 percent, 
that the veteran has more than one attack per week with 
episodes of respiratory failure, or that he requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Thus, a 
rating in excess of 60 percent is not warranted during this 
period.

It is also noted that since January 1, 2006, the criteria for 
the assignment of a rating in excess of 30 percent have not 
been met.  In this regard, the Board acknowledges the 
veteran's medical report, which shows that he received 
steroid treatment in April 2006.  Nonetheless, there are no 
PFTs showing FEV-1 of 40 to 55 percent of predicted value; an 
FEV-1/FVC of 40 to 55 percent of predicted value; at least 
monthly visits to a physician for required care of 
exacerbations; or, intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Thus, since January 1, 2006, a higher rating in excess of 30 
percent is not warranted.

Finally, it is acknowledged that in February 2006, the 
veteran stated that had he not been using annual leave, he 
would have been forced to take leave from work due to his 
asthma.  In this regard, the Board does note that the 
veteran's bronchial asthma is moderately severe, but there is 
no evidence of any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
asthma so as to warrant an extraschedular rating.  Any 
occupational impairment caused by the veteran's service-
connected disability is adequately contemplated in the above 
ratings.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321 (2007), is not warranted.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi,  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the Veteran has been afforded proper 
notice under the VCAA.  The AOJ provided a VCAA notice letter 
to the veteran in December 2005, the veteran's claim was 
subsequently readjudicated in a supplemental statement of the 
case.  The VCAA letter notified the veteran of what 
information and evidence must be submitted by the veteran and 
what information and evidence would be obtained by the VA.  
The letter also stated that the veteran should submit medical 
evidence in that supports his claim.  The Board finds that VA 
has satisfied the four elements of Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was sent a letter 
compliant with Dingess in March 2006 and the veteran's claims 
were subsequently readjudicated in a supplemental statement 
of the case.  The veteran has not been prejudiced.  The 
record establishes that the veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, private medical records, and VA treatment 
records.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4).  The veteran has received multiple examinations 
in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Entitlement to an increased evaluation in excess of 60 
percent for bronchial asthma from October 22, 2003 is denied.

From October 22, 2005 through December 31, 2005, entitlement 
to an evaluation to 60 percent for bronchial asthma is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.

Since January 1, 2006, entitlement to an evaluation in excess 
of 30 percent for bronchial asthma is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


